                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       GOVERNMENT EMPLOYEES                              Case No. 19-cv-01302-LB
                                           INSURANCE COMPANY,
                                  12
Northern District of California




                                                          Plaintiff,
 United States District Court




                                                                                             ORDER DENYING DEFENDANTS’
                                  13                                                         MOTION FOR JUDGMENT ON THE
                                                    v.                                       PLEADINGS
                                  14
                                           ANSHUMAN S. NADKARNI, et al.,                     Re: ECF No. 7
                                  15
                                                          Defendants.
                                  16

                                  17                                           INTRODUCTION

                                  18         The plaintiff Government Employees Insurance Company (“GEICO”) brought this

                                  19   declaratory-relief action to determine whether its insurance policy −− issued to the defendants

                                  20   Anshuman and Renuka Nadkarni, who are former landlords facing a state-court wrongful-eviction

                                  21   lawsuit brought by their former tenants −− requires it to defend and indemnify the Nadkarnis.1 The

                                  22   defendants move for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) on

                                  23   the ground that GEICO has a duty to defend it as a matter of law, and GEICO counters that under

                                  24   the policy, it has no duty to defend or indemnify.2 The court denies the defendants’ motion for

                                  25   judgment on the pleadings.

                                  26
                                       1
                                  27     First Am. Compl. (“FAC”) – ECF No. 7. Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Mot. − ECF No. 8 at 4; Opp. − ECF No. 18 at 23.

                                       ORDER – No. 19-cv-01302-LB
                                   1                                               STATEMENT

                                   2   1. The Insurance Policy

                                   3         On May 9, 2018, GEICO issued Personal Umbrella Policy number P8345980 to the defendants

                                   4   for the policy period May 8, 2018 to May 8, 2019, “which was cancelled effective December 28,

                                   5   2018” (hereinafter the “GEICO policy” or “policy”).3 The policy limit was “$1 million above the

                                   6   minimum required underlying limit of primary liability insurance in the amount of $300,000, and

                                   7   also subject to a ‘retained limit’ of $500.”4

                                   8         “Under the terms of the GEICO policy, GEICO promises to pay ‘damages’ on behalf of an

                                   9   ‘insured’ arising out of an ‘occurrence,’5 subject to the terms and conditions of this policy.”6 The

                                  10   policy defines “damages” (in relevant part) as the “‘the total of: damages an “insured” must pay

                                  11   (1) legally; or (2) by agreement with “our” written consent; because of “personal injury” or

                                  12   “property” damage covered by this policy.’”7 Under the “Conditions” section of the policy, the
Northern District of California
 United States District Court




                                  13   policy “‘applies to “personal injury” or “property damage” which takes place anywhere during the

                                  14   time this policy is in force, provided that suit is brought in the United States, its territories and

                                  15   possessions, or Canada.’”8 The policy’s definition of “personal injury” includes “wrongful

                                  16   eviction.” The excerpt of the policy is as follows:

                                  17             10. Personal injury means:
                                                     (a) mental or bodily injury, shock, sickness, disease or death including care and
                                  18
                                                     loss of services; or
                                  19

                                  20
                                       3
                                  21       FAC − ECF No. 7 at 2 (¶ 8) & Ex. A.
                                       4
                                        Id. at 2 (¶ 9). Under the policy, the “[r]etained limit is the amount of any damages an insured must
                                  22   pay for any occurrence resulting in personal injury or property damage which is not covered by your
                                       primary insurance.” Policy, Ex. A to FAC – ECF No. 7 at 22 (¶ 9).
                                  23   5
                                         “Occurrence” is defined as “an accident or event, including a continuous or repeated exposure to
                                  24   conditions which results in personal injury or property damage neither expected or intended by an
                                       insured. For the purpose of determining the limit of liability, continuous or repeated exposure to
                                  25   substantially the same harmful conditions, during the policy period, which results in personal injury
                                       and/or property damage shall be considered as arising out of one occurrence.” Id. at 21 (¶ 4).
                                  26   6
                                           FAC − ECF No. 7 at 2 (¶ 10).
                                       7
                                  27       Id. (quoting the policy).
                                       8
                                           Id. (quoting the policy).
                                  28

                                       ORDER – No. 19-cv-01302-LB                          2
                                   1                     (b) injury arising out of:

                                   2                         (i) false arrest, false imprisonment, wrongful eviction, wrongful detention
                                                             or malicious prosecution; or
                                   3
                                                             (ii) libel, slander, defamation of character or invasion of rights of privacy
                                   4                         that does not arise out of any one or more of the following:
                                                                 (A) any business of an insured; or
                                   5
                                                                 (B) oral, written or other publication of material by or at the direction of
                                   6                             an insured with knowledge of its falsity; or
                                   7                             (C) oral or written publication of material that was first published before
                                                                 the beginning of the policy period.9
                                   8

                                   9         Under the policy, “Property damage means physical injury or destruction of tangible property.

                                  10   This includes the loss of use caused by the injury or destruction. Property damage does not

                                  11   include the loss of money, notes, stock, bonds, or similar instruments, computer data or

                                  12   intellectual property.”10
Northern District of California
 United States District Court




                                  13         In the section titled “Defense of Suits Not Covered by Other Insurance,” the policy states in

                                  14   relevant part, “[i]f the required ‘primary insurance’ [] is in force but does not cover ‘personal

                                  15   injury’ or ‘property damage’ due to the nature of the claim against ‘you’, and this policy does

                                  16   provide coverage, ‘we’ will provide defense of suits in excess of the ‘retained limit’.”11

                                  17

                                  18   2. The State Unlawful-Eviction Lawsuit

                                  19         In 2017, the defendants bought a residential property that was rented to tenants, who had lived

                                  20   there since 2008 and who had a written lease with the previous owner through April 21, 2018.12

                                  21   On March 13, 2018, the defendants served the tenants with a “60 Day Notice of Termination of

                                  22   Tenancy,” which “‘provided that [the Nadkarni defendants] would be moving into the Subject

                                  23

                                  24

                                  25   9
                                           Id. (¶ 11).
                                  26   10
                                            Id. (¶ 12).
                                       11
                                  27        FAC – ECF No. 7 at 3 (¶ 13); Policy, Ex. A to FAC – ECF No. 7 at 26 (¶ 1(a)).
                                       12
                                            FAC – ECF No. at 4 (¶ 15); State Compl. – ECF No. 7 at 35–36 (¶¶ 1, 5).
                                  28

                                       ORDER – No. 19-cv-01302-LB                               3
                                   1   Unit and that [the third-party claimants] must vacate.’”13 According to the state complaint, the

                                   2   former tenants vacated the unit on April 21, 2018.14 In November 2018, three former tenants sued

                                   3   the defendants for wrongful eviction on the ground that the defendants never moved into the

                                   4   property within three months (and did not thereafter stay for three years or offer it back to the

                                   5   tenants), which was the legal ground that allowed eviction.15

                                   6         The operative state complaint was filed on February 28, 2019, and has the following claims:

                                   7   (1) negligence (by demanding that the tenants vacate the property for an owner move-in and

                                   8   failing to move in) (resulting in serious emotional distress, property damage, property loss, loss of

                                   9   a rent-controlled apartment, and moving costs); (2) wrongful eviction in violation of the San

                                  10   Francisco Rent Ordinance (resulting in the same damages); (3) breach of the covenant of quiet

                                  11   enjoyment (resulting in the loss of a rent-controlled apartment, property damage, property loss,

                                  12   moving costs, and attorney’s fees and costs); (4) intentional infliction of emotional distress
Northern District of California
 United States District Court




                                  13   (resulting in severe emotional distress, mental injury, moving costs, and lose of use and enjoyment

                                  14   of the rental home); (5) a violation of section 37.11A of the San Francisco Rent ordinance by not

                                  15   filing required documents (such as a statement of occupancy within 90 days and updated

                                  16   statements every 90 days thereafter, the notice to vacate, and the notice of termination of tenancy)

                                  17   and by failing to move into the property (resulting in loss of enjoyment of a rent-controlled unit,

                                  18   property damage, property loss, mental injury, emotional distress, statutory damages and penalties,

                                  19   attorney’s fees, and litigation costs); (6) unfair business practices in violation of Cal. Bus. & Code

                                  20   Prof. § 17200 by (essentially) the wrongful eviction and the failure to file the documents in

                                  21   violation of the Rent Ordinance, resulting in illegal profits; and (8) as to one former tenant,

                                  22   financial elder abuse warranting punitive damages.16

                                  23
                                       13
                                  24     FAC – ECF No. at 4 (¶ 16); Notice, Ex. A to Nadkarni Decl. − ECF No. 8-2. The court considers the
                                       Notice under the incorporation-by-reference doctrine. Knievel v. ESPN, 393 F.3d 1068, 1076–77 (9th
                                  25   Cir. 2005).
                                       14
                                            FAC – ECF No. at 4 (¶ 16).
                                  26   15
                                         Id. (¶ 17) (move in within three months and live there for three years or offer the property back to
                                  27   the former tenants at the former rate, less any allowable increase).
                                       16
                                            State First Amended Complaint – ECF No. 7 at 125−130 (¶¶ 24−74).
                                  28

                                       ORDER – No. 19-cv-01302-LB                          4
                                   1   3. Tender by the Defendants; Coverage Investigation; Response to Tender

                                   2         On November 12, 2018, defendant Renuka Nadkarni (on behalf of all of the defendants),

                                   3   tendered the summons and complaint from the state unlawful-eviction action to GEICO for a

                                   4   defense and indemnity under the GEICO policy and advised (in an email) that “(1) ‘On 16th

                                   5   March [2018] a letter of Eviction was sent to the tenant with 60 days termination notice’; and (2)

                                   6   ‘We took possession of the unit starting May [2018]’.”17

                                   7         GEICO conducted a coverage investigation, which the complaint synopsizes as follows.18

                                   8                 24. In connection with its coverage investigation, GEICO obtained a copy of
                                                 three “Statement[s] of Occupancy filed on behalf of the Nadkarni defendants with
                                   9             the San Francisco Residential Rent Stabilization and Arbitration Board. . . .
                                  10                 a. The “Statement of Occupancy” filed on June 11, 2018 on behalf of the
                                                 Nadkarni defendants indicates that the notice to vacate the Subject Premises was
                                  11             served on the third-party claimants on “3/16/18” and that the Nadkarni defendants
                                                 “recovered possession” of the Subject premises on “5/1/2018.”
                                  12
Northern District of California




                                                     b. The “Statement of Occupancy” filed on November 8, 2018 [on behalf of] the
 United States District Court




                                  13             Nadkarni defendants indicates that the notice to vacate the Subject Premises was
                                                 served on the third-party claimants on “3/16/18” and that the Nadkarni defendants
                                  14             “recovered possession” of the Subject premises on “5/1/2018.”
                                  15                 c. The “Statement of Occupancy” filed on November 16, 2018 [on behalf of]
                                                 the Nadkarni defendants indicates that the notice to vacate the Subject Premises was
                                  16             served on the third-party claimants on “3/16/18” and that the Nadkarni defendants
                                  17             “recovered possession” of the Subject premises “on 30th April 2018.
                                                     25. GEICO concluded from the allegations in the [state-court] Complaint . . . as
                                  18             confirmed by all information which was provided by the Nadkarni defendants and
                                  19             which was obtained from the San Francisco Rent Stabilization and Arbitration Board
                                                 that the Nadkarni defendants’ exposure to liability in the [state-court] action does not
                                  20             present any potential liability for “personal injury” consisting of “wrongful eviction”
                                                 covered by the GEICO policy which took place “during the time this policy is in
                                  21             force.” Rather, all undisputed information provided to GEICO indicates that any
                                                 “personal injury”’ consisting of “wrongful eviction” allegedly suffered by the third-
                                  22
                                                 party claimants occurred prior to the May 8, 2018 inception of coverage under the
                                  23             GEICO policy either: (1) on March 16, 2018, when the third-party tenants were
                                                 served a Notice of Termination of Tenancy by the Nadkarni defendants with respect
                                  24             to the Subject Property; (2) on April 28, 2018, when the third-party claimants vacated
                                                 the Subject Property; or (3) on April 30, 2018 or May 1, 2018, when the Nadkarni
                                  25             defendants recovered possession of the Subject Property
                                  26

                                  27   17
                                            FAC – ECF No. 7 at 5 (¶¶ 22–23) (alterations in original).
                                  28   18
                                            Id. at 5–6 (¶ 24).

                                       ORDER – No. 19-cv-01302-LB                           5
                                                     26. GEICO also “concluded from the allegations of the Complaint in [the state-
                                   1             court] action, as confirmed by all information provided by the Nadkarni defendants
                                   2             and obtained from the San Francisco Residential Rent Stabilization and Arbitration
                                                 Board that the Nadkarni defendants’ exposure to liability in the [state-court] action
                                   3             did not present any potential liability for “property damage” claims covered by the
                                                 GEICO policy. Rather, none [of]the allegations or claims raised any factual potential
                                   4             for “property damage” as that term is defined by the GEICO policy.19
                                   5
                                             On December 4, 2018, GEICO declined the defendants’ tender of the state complaint for a
                                   6
                                       defense and indemnity.20 On December 8, 2018, the defendants disputed GEICO’s position and
                                   7
                                       asserted that GEICO must accept the tender of defense because the “wrongful eviction” occurred
                                   8
                                       in August 2019 (after the expiration of the 90-day period for either an owner move-in or an offer
                                   9
                                       back to the tenants) and thus was during the policy period.21
                                  10
                                             On January 15, 2019, GEICO responded that it would provide a “defense . . . in the state action
                                  11
                                       via independent counsel subject to a full reservation of rights under the terms of the GEICO
                                  12
Northern District of California




                                       [policy] and the law . . . . Among the specific rights reserved by GEICO . . . in the letter were:
 United States District Court




                                  13                 a. The “right to disclaim coverage” for the allegations and claims raised by the
                                  14             Venegas action on the grounds that no “personal injury” or “property damage” took
                                                 place “during the time [the GEICO policy was] in force . . . .”;
                                  15                 b. The “right to withdraw from th[e] defense [of the Nadkarni defendants] upon
                                  16             reasonable notice . . . .”; and
                                                     c. The “right to seek recovery from [the Nadkarni defendants] for all defense
                                  17             costs incurred in defending [them] in the Venegas action.”22
                                  18
                                             On January 24, 2019, the defendants proposed that GEICO withdraw its reservation of rights
                                  19
                                       regarding GEICO’s defense obligations in exchange for the defendants’ “waiver of any right to
                                  20
                                       independent counsel under Civil Code section 2860.”23 GEICO declined the proposal.24
                                  21

                                  22

                                  23   19
                                         Id. at 5–7 (¶¶ 24–26) & Statements of Occupancy, Ex. C to FAC – ECF No. 7 at 71–73, 75–80, 82–
                                  24   90.
                                       20
                                            Id. at 7 (¶ 27); Letter, Ex. D to FAC – ECF No. 7 at 91–96.
                                  25   21
                                            FAC – ECF No. 7 at 7 (¶ 28); Letter, Ex. E. to FAC – ECF No. 7 at 97–100.
                                  26   22
                                            FAC – ECF No. 7 at 7–8 (¶ 29); Letter, Ex. F to FAC – ECF No. 7 at 102–109.
                                       23
                                  27        FAC – ECF No. 7 at 8 (¶ 30); Email, Ex. G to FAC – ECF No. 7 at 111–112.
                                       24
                                            FAC – ECF No. 7 at 8 (¶ 30); Email, Ex. G to FAC – ECF No. 7 at 111.
                                  28

                                       ORDER – No. 19-cv-01302-LB                           6
                                   1         On February 4, 2019, GEICO responded to the defendants’ contention that the eviction

                                   2   became unlawful only in August (after the 90-day period expired) and asserted that the “act or

                                   3   offense” covered by the “personal injury” policy provision was the defendants’ original

                                   4   “dispossession of the third-party claimants/[tenants] from the premises, which took place prior to

                                   5   the inception of coverage under the GEICO policy [on May 8, 2018].”25 On February 27, 2019,

                                   6   the defendants responded and “reiterated the same argument made in [their] December 8, 2018

                                   7   correspondence that the eviction only became ‘unlawful’ 90 days after the original notice of

                                   8   eviction [meaning, in August 2018, during the policy period].”26

                                   9

                                  10   4. Other Relevant Procedural History

                                  11         GEICO filed its initial complaint on March 11, 2019 and an amended complaint on April 5,

                                  12   2019.27 The defendants moved for judgment on the pleadings on May 14, 2019 and answered the
Northern District of California
 United States District Court




                                  13   amended complaint on June 21, 2019.28 All parties consented to magistrate-judge jurisdiction.29

                                  14

                                  15                                           GOVERNING LAW

                                  16   1. Rule 12(c) Motion for Judgment on the Pleadings

                                  17         “After the pleadings are closed — but early enough not to delay trial — a party may move for

                                  18   judgment on the pleadings.” Fed. R. Civ. P. 12(c). “[T]he same standard of review applicable to a

                                  19   Rule 12(b) motion applies to its Rule 12(c) analog,” because the motions are “functionally

                                  20   identical.” Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). A Rule 12(c)

                                  21   motion may thus be predicated on wither (1) the lack of a cognizable legal theory or (2)

                                  22

                                  23
                                       25
                                            FAC – ECF No. 7 at 8 (¶ 31); Letter, Ex. H to FAC – ECF No. 7 at 115–116.
                                  24   26
                                            Id. (¶ 32) & Email, Ex. I to FAC – ECF No. 7 at 119–120.
                                  25   27
                                            Compl. – ECF No. 1; FAC – ECF No. 7.
                                       28
                                  26     Mot. – ECF No. 8; Answer – ECF No. 19. Geico pointed out that the motion for judgment on the
                                       pleadings was untimely because the defendants had not answered the complaint. Because the
                                  27   defendants have now answered, the pleadings are “closed,” and the court may consider the motion. See
                                       Fed. R. Civ. P. 12(c).
                                  28   29
                                            Consent Forms – ECF Nos. 5, 9.

                                       ORDER – No. 19-cv-01302-LB                         7
                                   1   insufficient facts to support a cognizable legal claim. See Balistreri v. Pacifica Police Dep’t, 901

                                   2   F.2d 696, 699 (9th Cir. 1990). When considering a motion to dismiss under Rule 12(c), the court

                                   3   “must accept all factual allegations in the complaint as true and construe them in the light most

                                   4   favorable to the non-moving party.” Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). “A

                                   5   judgment on the pleadings is proper if, taking all of [plaintiff]’s allegations in its pleadings as true,

                                   6   [defendant] is entitled to judgment as a matter of law.” Compton Unified Sch. Dist. v. Addison,

                                   7   598 F.3d 1181, 1185 (9th Cir. 2010).

                                   8      Although a court generally is confined to the pleadings on a Rule 12(c) motion, “[a] court

                                   9   may, however, consider certain materials –– documents attached to the complaint, documents

                                  10   incorporated by reference in the complaint, or matters of judicial notice –– without converting the

                                  11   motion to dismiss into a motion for summary judgment.” United States v. Ritchie, 342 F.3d 903,

                                  12   908 (9th Cir. 2003); In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999). The
Northern District of California
 United States District Court




                                  13   Ninth Circuit has “extended the ‘incorporation by reference’ doctrine to situations in which the

                                  14   plaintiff’s claim depends on the contents of a document, the defendant attaches the document to its

                                  15   motion to dismiss, and the parties do not dispute the authenticity of the document, even though the

                                  16   plaintiff does not explicitly allege the contents of that document in the complaint.” Knievel v.

                                  17   ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (citing Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th

                                  18   Cir. 1998) (holding that the district court properly considered documents attached to a motion to

                                  19   dismiss that described the terms of plaintiff's group-health insurance plan, where plaintiff alleged

                                  20   membership in the plan, his claims depended on the conditions described in the documents, and

                                  21   plaintiff never disputed their authenticity).

                                  22

                                  23   2. The Interpretation of Insurance Agreements

                                  24      Because the defendants are California residents, and the parties’ dispute relates to an insurance

                                  25   policy covering property located in the state, California substantive law applies in this diversity

                                  26   action. Freeman v. Allstate Life Ins. Co., 253 F.3d 533, 536 (9th Cir. 2001). In California, courts

                                  27   apply contract law to interpret insurance policies:

                                  28

                                       ORDER – No. 19-cv-01302-LB                          8
                                              Interpretation of an insurance policy is a question of law and follows the general
                                   1          rules of contract interpretation. (Waller v. Truck Ins. Exchange, Inc. (1995) 11 Cal.
                                   2          4th 1, 18, 44 Cal. Rptr. 2d 370, 900 P.3d 619 (Waller).) “The fundamental rules of
                                              contract interpretation are based on the premise that the interpretation of a contract
                                   3          must give effect to the ‘mutual intention’ of the parties. ‘Under statutory rules of
                                              contract interpretation, the mutual intention of the parties at the time the contract is
                                   4          formed governs interpretation. (Civ. Code, § 1636). Such intent is to be inferred, if
                                              possible, solely from the written provisions of the contract. (Id., § 1639). The “clear
                                   5
                                              and explicit” meaning of these provisions, interpreted in their “ordinary and popular
                                   6          sense,” unless “used by the parties in a technical sense or a special meaning is given
                                              to them by usage” (id., § 1644), controls judicial interpretation. (Id., § 1638.)’
                                   7          [Citations.] A policy provision will be considered ambiguous when it is capable of
                                              two or more constructions, both of which are reasonable. [Citation.] But language in
                                   8          a contract must be interpreted as a whole, and in the circumstances of the case, and
                                   9          cannot be found to be ambiguous in the abstract.” (Id. At p. 18, 44 Cal. Rptr. 2d 370,
                                              900 P.2d 619.)
                                  10          Moreover, insurance coverage is “‘“interpreted broadly so as to afford the greatest
                                  11          possible protection to the insured, [whereas] . . . exclusionary clauses are interpreted
                                              narrowly against the insurer.”’” (White v. Western Title Ins. Co. (1985) 40 Cal. 3d
                                  12          870, 881, 221 Cal. Rptr. 509, 710 P.2d 309.) . . . The burden is on the insured to
Northern District of California




                                              establish that the claim is within the basic scope of coverage and on the insure to
 United States District Court




                                  13          establish that the claim is specifically excluded. (Aydin Corp. v. First State Ins.
                                              Co.(1998) 18 Cal. 4th 1183, 1188, 77 Cal. Rptr. 2d 537, 959 P.2d 1213.)
                                  14

                                  15   MacKinnon v. Truck Insurance Exchange, 31 Cal. 4th 635, 647–48 (Cal. 2003).

                                  16

                                  17   3. An Insurer’s Duty to Defend

                                  18      An insurer’s duty to defend is broader than its duty to indemnify:
                                              An insurer must defend its insured against claims that create a potential for indemnity
                                  19
                                              under the policy. (Montrose Chemical Corp. v. Superior Court (1993) 6 Cal. 4th 287,
                                  20          295, 24 Cal. Rptr. 2d 467, 861 P.2d 1153 (Montrose); Gray v. Zurich Insurance Co.
                                              (1966) 65 Cal. 2d 273, 275, 54 Cal. Rptr. 104, 419 P.2d 168 (Gray).) The duty to
                                  21          defend is broader than the duty to indemnify, and it may apply even in an action
                                              where no damages are ultimately awarded. (Horace Mann Ins. Co. v. Barbara B.
                                  22          (1993) 4 Cal. 4th 1076, 1081, 17 Cal. Rprt. 2d 210, 846 P.2d 792.)
                                  23          Determination of the duty to defend depends, in the first instance, on comparison
                                              between the allegations of the complaint and the terms of the policy. (Montrose,
                                  24          supra, 6 Cal. 4th 287, 295, 24 Cal. Rptr. 2d 467, 861 P.2d 1153.) But the duty also
                                  25          exists where extrinsic facts known to the insurer suggest that the claim may be
                                              covered. (Ibid.) Moreover, that the precise causes of action pled by the third-party
                                  26          complaint may fall outside policy coverage does not excuse the duty to defend where,
                                              under the facts alleged, reasonably inferable, or otherwise known, the complaint
                                  27          could fairly be amended to state a covered liability. (Gray, supra, 65 Cal. 2d 263,
                                  28

                                       ORDER – No. 19-cv-01302-LB                        9
                                                 275–276, 54 Cal. Rptr. 104, 419 P.2d 168; CNA Casualty of California v. Seabord
                                   1             Surety Co. (1986) 176 Cal. App. 3d 598, 610–611, 222 Cal. Rptr. 276.)
                                   2             The defense duty arises upon tender of a potentially covered claim and lasts until the
                                                 underlying lawsuit is concluded, or until it has been shown that there is no potential
                                   3             for coverage. (Montrose, supra, 6 Cal. 4th 287, 295, 24 Cal. Rptr. 2d 467, 861 P.2d
                                   4             1153.) When the duty, having arisen, is extinguished by a showing that no claim can
                                                 in fact be covered, “it is extinguished only prospectively and not retroactively.” (Buss
                                   5             v. Superior Court (1997) 16 Cal. 4th 35, 46, 65 Cal. Rptr. 2d 366, 939 P.2d 766
                                                 (Buss); see also Aeroget-General Corp. v. Transport Indemnity Co. (1997) 17 Cal.
                                   6             4th 38, 59, 70 Cal. Rptr. 2d 118, 947 P.2d 909.
                                   7             From these premises, the following may be stated: If any facts stated or fairly
                                                 inferable in the complaint, or otherwise known or discovered by the insurer, suggest
                                   8             a claim potentially covered by the policy, the insurer’s duty to defend arises and is
                                                 not extinguished until the insurer negates all facts suggesting potential coverage. On
                                   9
                                                 the other hand, if, as a matter of law, neither the complaint or the known extrinsic
                                  10             facts indicate any basis for potential coverage, the duty to defend does not arise in
                                                 the first instance.
                                  11

                                  12   Scottsdale Insurance Company v. MV Transportation, 36 Cal. 4th 643, 654–55 (Cal. 2005).
Northern District of California
 United States District Court




                                  13

                                  14                                                 ANALYSIS

                                  15         The defendants move for judgment on the pleadings on the ground that the “wrongful

                                  16   eviction” creates a duty to defend.30 The parties do not dispute that GEICO has a duty to defend a

                                  17   wrongful eviction that occurred during the policy period, which here began May 8, 2018. Instead,

                                  18   they dispute whether the wrongful eviction occurred in the policy period (meaning, on or after

                                  19   May 8, 2019). The defendants contend that the eviction became wrongful in July 2018 (after the

                                  20   expiration of the 90-day period for an owner move-in or, alternatively, a tender of the property

                                  21   back to the tenants) and that in any event, the tenants were not required to surrender the property

                                  22   until May 12, 2018 (within the policy period).31 GEICO contends that the “wrongful eviction”

                                  23   occurred when the defendants terminated the tenancy in March 2018, and certainly by the time the

                                  24   tenants vacated the property in April 2018, and the defendants regained possession of it on May 1,

                                  25

                                  26
                                       30
                                  27        Mot. – ECF No. 8 at 5.
                                       31
                                            Id. at 15; Reply – ECF No. 20 at 3.
                                  28

                                       ORDER – No. 19-cv-01302-LB                          10
                                   1   2019.32 The court denies the defendants’ motion because the defendants terminated the tenancy

                                   2   before the policy’s effective date.

                                   3         The policy covers “occurrences” during the policy period.33 It is an offense-based coverage,

                                   4   and the event “triggering coverage” for covered “offenses” (such as the wrongful eviction here) “is

                                   5   the commission of the specified offense during the policy period.”34 Mez Indus., Inc. v. Pac. Nat.

                                   6   Ins. Co., 76 Cal. App. 4th 856, 865 (1999); Street Surfing, LLC v. Great Am. E & S Ins. Co., 776

                                   7   F.3d 603, 610 (9th Cir. 2014). The offense occurs on the date it commences, even if the offense is

                                   8   a continuing offense. Zurich Ins. Co. v. Peterson, 188 Cal. App. 3d 438, 444–49 (1986); Harbor

                                   9   Ins. Co. v. Cent. Nat’l Ins. Co., 165 Cal. App. 3d 1029, 1040 (1985).

                                  10         Here, as GEICO argues, at least three dates are relevant: March 13, 2018 (when the defendants

                                  11   served the notice of termination of tenancy); April 21, 2018 (when the plaintiffs vacated the

                                  12   property pursuant to the notice); and May 1, 2018 (when the defendants recovered possession of
Northern District of California
 United States District Court




                                  13   the property).35 All dates have legal significance, and all occurred before the policy’s effective

                                  14   date. For example, cases hold that wrongful eviction occurs when the landlord serves the eviction

                                  15   notice. Silve v. Riley, 15 Cal. App. 4th 23, 26 (1993); Menefee v. Ostawari, 228 Cal. App. 3d 239,

                                  16   246 (1991) (“Appellant was damaged at the time of service of the 30-day notice in that

                                  17   respondents interfered with his continued right of possession at that time”). In insurance-coverage

                                  18   cases, courts emphasize the actual departure of the tenant pursuant to an eviction notice.

                                  19   Cunningham v. Universal Underwriters, 98 Cal. App. 4th 1141, 1149 (2002) (physical

                                  20   dispossession is the sine qua non of eviction); see Swain v. California Casualty Insurance

                                  21   Company, 99 Cal. App. 4th 1, 10 (2002) (wrongful eviction is a discrete tort that consists in “the

                                  22   formal termination of a legal relationship).

                                  23

                                  24

                                  25   32
                                            Opp. – ECF No. 18 at 18–19.
                                  26   33
                                            Id. at 13.
                                       34
                                  27        Id.
                                       35
                                            Id. at 18–19.
                                  28

                                       ORDER – No. 19-cv-01302-LB                        11
                                   1          The defendants nonetheless argue that the eviction was at least ongoing until the expiration of

                                   2   the 90-day period (to take possession or tender it back to the tenants).36 But that provision of the

                                   3   San Francisco Rent Ordinance is a “safe harbor” provision that does not render a previous eviction

                                   4   “wrongful” and instead is evidence about whether the landlord was acting in good faith at the time

                                   5   it served the eviction notice. See id. at 9 (landlords evicted tenants to allow a family move-in but

                                   6   later rented the property to another tenant; court rejected defendants’ argument that the eviction

                                   7   “only became illegal after the fact when the [defendants] failed to move into the premises

                                   8   themselves” and held that the insured’s conduct, whether lawful or not, inflict[ed] an obvious

                                   9   harm to an important interest –– the claimant’s interest in a leasehold, a place of shelter, [or] a

                                  10   home . . . .”).

                                  11         The defendants also suggest that the state complaint’s references to “personal injury” and other

                                  12   enumerated torts extend the eviction into the policy period.37 In their reply, they elaborate:
Northern District of California
 United States District Court




                                  13             The policy covers damages that arise out of property damage, mental or bodily
                                                 injury, shock, sickness, disease or death, or injury that arises out of false arrest, false
                                  14             imprisonment, wrongful eviction, wrongful detention, malicious prosecution, libel,
                                                 slander, defamation of character or invasion of the rights of privacy (so long as not
                                  15             thereafter excluded). By grouping all of these potential liability claims together,
                                  16             GEICO purposefully declined to separate them, and provide a separate trigger for
                                                 each.38
                                  17

                                  18   They cite no authority to support the argument. Again, coverage is based on when the “offense is
                                  19   committed.” Here, at minimum, that is when the tenants departed or when the defendants regained
                                  20   possession of the property. Cunningham, 98 Cal. App. 4th at 1149. The same is true for the other
                                  21   enumerated torts. For example, for the tort of malicious prosecution, insurance-coverage cases
                                  22   hold that −− for purposes of insurance policies that measure coverage from the time when the
                                  23

                                  24
                                       36
                                            Mot. – ECF No. 8 at 13.
                                  25   37
                                          Id. at 15−16. GEICO points to other allegations in the state complaint about “property loss” and
                                  26   “property damage” and argues that they are conclusory, do not relate to the complaint’s core
                                       allegations about wrongful eviction, and do not trigger a duty to defend under the policy. Opp. – ECF
                                  27   No. 18 at 13 n.5.
                                       38
                                            Reply – ECF No. 20 at 2.
                                  28

                                       ORDER – No. 19-cv-01302-LB                            12
                                   1   “offense is committed” −− the tort of malicious prosecution occurs when the complaint is filed.

                                   2   Zurich, 188 Cal. App. 3d at 446–47.

                                   3         The defendants also argue that under the 60-day notice, the tenants were not required to vacate

                                   4   the premises until May 12, 2018, which was in the policy period.39 That argument does not change

                                   5   the outcome for the same reason: the offense was committed before the policy period, meaning,

                                   6   when the tenants left and when the defendants regained possession. These events happened before

                                   7   May 8, 2018, the effective date of the GEICO policy.

                                   8

                                   9                                             CONCLUSION

                                  10         The court denies the defendants’ motion for judgment on the pleadings. Under the

                                  11   circumstances, and on this record, the court denies GEICO’s request that the court enter judgment

                                  12   in its favor. This order is without prejudice to GEICO’s raising the arguments in a motion for
Northern District of California
 United States District Court




                                  13   summary judgment.

                                  14         IT IS SO ORDERED.

                                  15         Dated: July 11, 2019

                                  16                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  17                                                     United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   39
                                            See Reply – ECF No. 20 at 3.

                                       ORDER – No. 19-cv-01302-LB                        13
